Affirmed and Memorandum Opinion filed November 14, 2013.




                                     In the

                    Fourteenth Court of Appeals

                             NO. 14-12-00686-CV

                      KAREN WAKEFIELD, Appellant,
                                       V.

                   WELLS FARGO BANK, N.A., Appellee.

                   On Appeal from the 129th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-59422

                 MEMORANDUM OPINION


      This appeal arises from a debt-collection action. Wells Fargo Bank, N.A.,
sued Karen Wakefield, a Wells Fargo credit-card holder, seeking to recover credit-
card debt. Wells Fargo filed a traditional summary-judgment motion on its breach-
of-contract claim. The trial court granted the summary judgment, and Wakefield,
pro se, now appeals. We affirm.
                                         I

      Wells Fargo sued Wakefield for breach of contract and, alternatively, unjust
enrichment or money had and received, alleging Wakefield failed to repay a debt
under an agreement for consumer credit. Wells Fargo filed a motion for summary
judgment, arguing there are no genuine issues of material fact regarding any
element of the breach-of-contract claim because Wells Fargo demonstrated the
existence of a debt, the subsequent default, and the amount owed.

      To support the motion, Wells Fargo included: the affidavit of Jessica Rogers,
a paralegal for Wells Fargo, stating that Wakefield is the owner of a Wells Fargo
consumer credit card customer agreement for a personal line of credit, that
Wakefield accepted the account, that the account is in default, and that demand for
payment was made; a copy of Wells Fargo’s credit-card account agreement;
Wakefield’s monthly credit-card statements; and the affidavit of Mark Rechner, an
attorney for Wells Fargo, attesting to legal fees. At the initial summary-judgment
hearing, the trial court asked Wells Fargo to provide additional monthly credit-card
statements to Wakefield, so she could review them for accuracy. Wells Fargo filed
an amended motion for summary judgment that included credit-card statements
dating back to December 2002. While Wakefield filed responses to each of Wells
Fargo’s summary-judgment motions, she did not file her own affidavit or any other
summary-judgment evidence.

      According to Wells Fargo’s summary-judgment evidence, the account
agreement states that by using the Wells Fargo Visa card, a cardholder accepts the
terms of the account agreement. On about July 10, 2002, Wakefield used the Wells
Fargo Visa card, accepting the terms. According to the account agreement, the
account is considered in default if a customer fails to pay the minimum payment by
the due date on the monthly statement. If a customer is in default, the agreement

                                         2
permits Wells Fargo to collect the entire outstanding balance on the account.
Wakefield defaulted on the account in 2011. She last made a payment on the credit
card during the March-April billing cycle of 2011, but the payment did not cover
the minimum payment due. The bank demanded Wakefield make payment, but no
additional payments were made. Wakefield did not controvert Wells Fargo’s
evidence establishing these facts by affidavit or with any other evidence.

      In her responses, Wakefield argued that summary judgment was improper,
that the evidence Wells Fargo submitted in support of its motion was
objectionable, and that Wells Fargo improperly made changes to her account-
agreement terms over the years. On June 25, 2012, the trial court granted summary
judgment in favor of Wells Fargo. The trial court ordered Wakefield to pay
$16,515.28, the amount owed on the account through August 25, 2011.
Additionally, the trial court awarded Wells Fargo attorney’s fees.

      On appeal, Wakefield contends the trial court erred in granting summary
judgment in favor of Wells Fargo. First, Wakefield argues summary judgment is
improper because of deficiencies in the evidence produced by Wells Fargo.
Second, she argues the trial court erred in granting Wells Fargo’s motion because
Wells Fargo did not prove every element of its breach-of-contract claim. Finally,
Wakefield asserts that Wells Fargo violated federal and state debt collection laws,
that discovery was insufficient, and that the trial court penalized her for
representing herself pro se.

                                          II

       Wakefield asserts the summary-judgment evidence that Wells Fargo
produced is objectionable. Defects in the form of the evidence are waived unless
specifically objected to at the trial court. Life Ins. Co. of Va. v. Gar-Dal, Inc., 570
S.W.2d 378, 380−81 (Tex. 1978). To preserve an issue for appeal, the trial court
                                          3
must either expressly or implicitly rule on the objection. Tex. R. App. P.
33.1(a)(2)(A); see also Tex. R. Civ. P. 166a(f) (“Defects in the form of affidavits
or attachments will not be grounds for reversal unless specifically pointed out by
objection by an opposing party with opportunity, but refusal, to amend.”). It is
incumbent upon the objecting party to obtain a ruling on the objection. Dolcefino v.
Randolph, 19 S.W.3d 906, 926 (Tex. App.—Houston [14th Dist.] 2000, pet.
denied). The trial court’s ruling on a motion for summary judgment is not an
implicit ruling on objections to summary-judgment evidence. Transcon. Ins. Co. v.
Briggs Equip. Trust, 321 S.W.3d 685, 692 (Tex. App.—Houston [14th Dist.] 2010,
no pet.). However, objections to defects in the substance of affidavits may be
raised for the first time on appeal. Ramirez v. Transcon. Ins. Co., 881 S.W.2d 818,
829 (Tex. App.—Houston [14th Dist.] 1994, writ denied).

      Wells Fargo produced two affidavits in support of its amended motion for
summary judgment: one from Wells Fargo paralegal Jessica Rogers and one from
Wells Fargo attorney Mark Rechner. Rogers’s affidavit is supported by a copy of
the credit-card agreement and monthly statements. Wakefield challenges the
evidence, arguing: (1) there are inconsistencies caused by errors made in both
affidavits; (2) Rogers’s affidavit was not based on personal knowledge; and (3)
Rogers’s affidavit lacks evidentiary support, including missing monthly credit-card
statements and banking records demonstrating when changes were made to the
terms of the account agreement.

                                         A

      Because the first two objections are objections to the form of the affidavits,
Wakefield needed to specifically object and obtain a ruling on the objections from
the trial court to preserve error on appeal. See Rockwall Commons Assocs., Ltd. v.
MRC Mortg. Grantor Trust I, 331 S.W.3d 500, 507 (Tex. App.—El Paso 2010, no

                                         4
pet.) (holding defects of form include the “statement of an interested witness that is
not clear, positive, direct, or free from contradiction”); see also Wash. DC Party
Shuttle, LLC v. iGuide Tours, LLC, 406 S.W.3d 723, 736 (Tex. App.—Houston
[14th Dist.] 2013, no pet. h.) (en banc) (holding claim that affidavit is not based on
personal knowledge is a form defect that must be raised in the trial court).

       Wakefield did not raise her personal-knowledge objection to the trial court.
Wakefield did object to the inconsistencies1 caused by errors in the affidavits in her
responses filed with the trial court; however, the trial court did not rule on these
objections. Although the trial court granted Wells Fargo’s summary judgment, it
did not rule on Wakefield’s objections. Therefore, we need not address either of
these issues on appeal. See Dolcefino, 19 S.W.3d at 925−27 (holding objection to
form could not be urged on appeal because trial court ruled on summary-judgment
motion without disclosing its rulings on the objection); see also Life Ins. Co. of
Va., 570 S.W.2d at 380−81 (holding defendants waived the right to complain about
alleged defect in the form of the summary-judgment evidence by not raising the
issue with the trial court prior to entry of the judgment).

                                              B

       Wakefield’s objections relating to substantive defects can be raised for the
first time on appeal. See Ramirez, 881 S.W.2d at 829. Wakefield argues the trial
court erred by admitting Rogers’s affidavit because it is missing certain evidentiary
support: monthly statements showing card use from July 2002 to December 2002,
and banking records demonstrating when changes were made to the terms of the
account agreement. In other words, Wakefield argues Rogers’s affidavit is


       1
         These alleged inconsistencies concerned Wakefield’s gender, spelling of her name, and
her contact information, none of which raises a fact issue that would make summary judgment
inappropriate here.

                                              5
conclusory, and incompetent summary-judgment proof, because it does not set
forth the factual support for breach of contract. See Requipco, Inc. v. Am-Tex Tank
& Equip., Inc., 738 S.W.2d 299, 302 (Tex. App.—Houston [14th Dist.] 1987, writ
ref’d n.r.e.) (“[A]n affidavit in opposition to a motion for summary judgment must
set forth the facts upon which the affiant relies . . . .”) (alteration in original).
Because an objection to an affidavit on grounds that it states only a legal
conclusion is one that relates to a defect of substance, Wakefield’s remaining
evidentiary complaints are properly before this court. See Ramirez, 881 S.W.2d at
828−29 (holding objection that summary-judgment affidavit contained only legal
conclusions was preserved for appeal even though the objecting party failed to
obtain a ruling from the trial court).

      In its amended motion for summary judgment, at the request of the trial
court, Wells Fargo produced additional monthly credit-card statements dating back
to December 2002. Because Wells Fargo alleges Wakefield began using the card
earlier than December 2002, she claims Wells Fargo did not produce sufficient
evidence to support Rogers’s statement of amount owed. Similarly, Wakefield
argues that Wells Fargo did not produce banking records demonstrating when
changes were made to her account including name changes, address changes, and
changes to the account agreement terms.

      Wakefield has not pointed to, and this court has not located, any case
requiring that the credit card company produce every monthly credit-card
statement or documentation of changes made on the account throughout its history.
Moreover, the December 2002 statement shows a previous balance of zero, so
there is no indication that prior statements are relevant to the amount Wakefield
currently owes. The statements in Rogers’s affidavit are sufficiently supported by a
copy of the account agreement and recent credit-card statements. Cf. Williams v.

                                          6
Unifund CCR Partners Assignee of Citibank, 264 S.W.3d 231, 236 (Tex. App.—
Houston [1st Dist.] 2008, no pet.) (holding that creditor’s summary-judgment
evidence, including affidavits and account statements, was insufficient because
creditor failed to produce the credit-card agreement).

                                         III

      Wakefield argues summary judgment was improper because Wells Fargo did
not prove two elements of its breach-of-contract claim: the existence of a valid
contract and damages.

      A plaintiff moving for summary judgment must conclusively prove all
essential elements of its claim. Cullins v. Foster, 171 S.W.3d 521, 530 (Tex.
App.—Houston [14th Dist.] 2005, pet. denied). In a traditional motion for
summary judgment, if the movant’s motion and summary judgment evidence
facially establish its right to judgment as a matter of law, the burden shifts to the
nonmovant to raise a genuine issue of material fact sufficient to defeat summary
judgment. M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex.
2000).

      Wakefield provided summary-judgment responses, but a response to a
motion for summary judgment is not summary-judgment proof. Strachan v. FIA
Card Servs., No. 14-09-01004-CV, 2011 WL 794958, at *3 (Tex. App.—Houston
[14th Dist.] March 8, 2011, pet. denied) (substitute mem. op.). Because Wakefield
did not produce any evidence in response to Wells Fargo’s motion, she did not
raise a material fact issue. See id. Therefore, if Wells Fargo met its initial burden,
the trial court properly granted summary judgment. See id.

      We review summary judgments de novo. Valence Operating Co. v. Dorsett,
164 S.W.3d 656, 661 (Tex. 2005). A traditional summary-judgment motion under


                                          7
Rule 166a(c) is properly granted only when the movant establishes that there are
no genuine issues of material fact and that it is entitled to judgment as a matter of
law. Tex. R. Civ. P. 166a(c); Provident Life & Accident Ins. Co. v. Knott, 128
S.W.3d 211, 215−16 (Tex. 2003). In reviewing a traditional summary-judgment
motion, we must take as true all evidence favorable to the nonmovant and draw
every reasonable inference and resolve all doubts in favor of the nonmovant.
Mendoza v. Fiesta Mart, Inc., 276 S.W.3d 653, 655 (Tex. App.—Houston [14th
Dist.] 2008, pet. denied). “We review a summary judgment for evidence that
would enable reasonable and fair-minded jurors to differ in their conclusions.”
Wal-Mart Stores, Inc. v. Spates, 186 S.W.3d 566, 568 (Tex. 2006).

                                         A

      Summary judgment is appropriate in a breach-of-contract suit seeking
recovery on a credit-card debt when the plaintiff establishes: (1) existence of a
valid contract; (2) performance or tendered performance by the plaintiff; (3) breach
of the contract by the defendant, and (4) damages sustained by the plaintiff as a
result of the breach. Roof Sys., Inc. v. Johns Manville Corp., 130 S.W.3d 430, 442
(Tex. App.—Houston [14th Dist.] 2004, no pet.); see also Ghia v. Am. Express
Travel Related Servs., No. 14-06-00653-CV, 2007 WL 2990295, at *1, *6 (Tex.
App.—Houston [14th Dist.] Oct. 11, 2007, no pet.) (mem. op.) (affirming
summary judgment in favor of American Express in credit-card-debt action when
American Express supported its summary-judgment motion with an affidavit from
its custodian of records, a copy of the cardholder account agreement, monthly
statements, and a copy of the demand letter).

      In her brief, Wakefield challenges the validity of the contract Wells Fargo
provided to support its summary-judgment motion. She also challenges Wells
Fargo’s proof of damages.

                                         8
      For a contract to be valid, there must be: (1) an offer; (2) an acceptance in
strict compliance with the terms of the offer; (3) a meeting of the minds; (4) a
communication that each party consented to the terms of the contract; (5)
execution and delivery of the contract with an intent it become mutual and binding
on both parties; and (6) consideration. Angelou v. African Overseas Union, 33
S.W.3d 269, 278 (Tex. App.—Houston [14th Dist.] 2000, no pet.).

      Wakefield asserts Wells Fargo failed to prove existence of a valid contract
for several reasons. First, Wakefield argues Wells Fargo did not prove the contract
it provided to support its summary-judgment motion specifically applied to her.
Although Wakefield’s name is not specifically identified on the account
agreement, the agreement states: “This Customer Agreement and Disclosure
Statement . . . constitutes your Agreement with us that covers your credit card
account.” The agreement also defines “you” and “your” as referring “to each
cardholder.” Rogers’s affidavit and supporting monthly credit-card statements
establish that Wakefield is a cardholder. Therefore, without controverting evidence
from Wakefield, we reject this argument. See Ghia, 2007 WL 2990295, at *2
(rejecting appellant’s argument that the credit-card agreement did not apply to her
under similar facts).

      Second, Wakefield argues Wells Fargo did not prove she accepted the terms
of this particular agreement because these terms are different than her 2002
agreement and because they “are impossible to even comprehend.” Wells Fargo’s
evidence demonstrates Wakefield accepted the agreement and any subsequent
amendments to the terms when she used the card. See Winchek v. Am. Express
Travel Related Servs. Co., 232 S.W.3d 197, 204 (Tex. App.—Houston [1st Dist.]
2007, no pet.) (holding credit-card company proved acceptance of account terms
by providing a copy of the agreement stating use of the card constituted acceptance

                                        9
of the terms when the cardholder did not dispute using the card). The Wells Fargo
account agreement provides, “[b]y either using the account or signing, using or
accepting the plastic card(s) issued to you by us . . . you accept the terms and
conditions of this Agreement.” While it is true the account agreement Wells Fargo
produced is not the same one used in 2002, Wakefield is still bound to the new
terms because the agreement states, “[w]e can change or add to any terms of your
account at any time.” The agreement allows customers to opt out of changes to the
terms by closing the account. Without controverting evidence from Wakefield
demonstrating she did not use the card from 2002 to 2011 or showing she closed
her account to opt out of the term changes, Wells Fargo’s evidence demonstrates
acceptance. See id.

      Further, even if she had included them in an affidavit, Wakefield’s
statements that the contract is invalid are conclusory and not supported by facts.
Conclusory statements that are unsupported by facts are insufficient to defeat
summary judgment. Ryland Group, Inc. v. Hood, 924 S.W.2d 120, 122 (Tex.
1996); Hay v. Citibank (S.D.) N.A., No. 14-04-01131-CV, 2006 WL 2620089, at
*2 (Tex. App.—Houston [14th Dist.] Sept. 14, 2006, no pet.) (holding affidavit
statement that customer “did not agree to the terms of any credit card” did not
defeat summary judgment in favor of the credit-card company). Similar to the
argument by the credit-card holder in Hay, Wakefield’s argument is insufficient to
defeat summary judgment because she has produced no evidence to counter the
express terms of the account agreement. See id.

                                        B

      Although Wakefield makes identity-theft arguments in her response to the
motion for summary judgment and on appeal, she has not raised a genuine issue of
material fact as to the damages element of Wells Fargo’s breach-of-contract claim.

                                        10
Wakefield did not produce an affidavit or other summary-judgment evidence
challenging any specific charges to the account. Without controverting evidence,
Rogers’s affidavit stating amount owed, supported by monthly credit-card
statements, and Rechner’s affidavit detailing attorney’s fees are sufficient evidence
of damages. See Ghia, 2007 WL 2990295, at *3 (holding credit-card company
established amount due by providing an account statement showing the balance on
the account); see also Winchek, 232 S.W.3d at 204−05 (holding credit-card
company produced sufficient summary-judgment proof as to damages with
monthly billing statements and two affidavits: one describing total amount due on
the credit-card account and one describing attorney’s fees).

      Additionally, we reject Wakefield’s argument that Rogers’s affidavit cannot
show total charges and fees from the bank because it is just an amount
“handwritten on court documents.” Our review of the affidavit indicates Rogers’s
statement is sufficient proof of amount due on the account. See 8920 Corp. v. Alief
Alamo Bank, 722 S.W.2d 718, 720 (Tex. App.—Houston [14th Dist.] 1986, writ
ref’d n.r.e.). In 8920 Corp., when the appellant argued an affidavit stating the
amount owed was insufficient to support summary judgment because it did not
demonstrate the computation method, we held the appellants did not meet their
burden of raising a fact issue as to the figures’ accuracy. Id. To challenge the
method used to compute the amount due, Wakefield should have presented an
affidavit or other summary-judgment evidence raising a fact issue as to the amount
due. See id. Wakefield merely claims that Rogers’s affidavit is not an official
statement of the amount due on her account, but does not present evidence
demonstrating the method of computation is flawed or the amount owed is
inaccurate. Therefore, she has not met her burden to raise a fact issue as to the
damages calculation. See id.


                                         11
                                          IV

      Wakefield’s remaining issues have not been preserved for review by this
court. For a complaint to be preserved for appellate review, the party must make
the complaint, objection, or motion in a timely manner and state the grounds with
“sufficient specificity to make the trial court aware of the complaint . . . .” Tex. R.
App. P. 33.1(a)(1)(A). Error is preserved if the trial court rules on the issue, either
expressly or implicitly. Tex. R. App. P. 33.1(a)(2)(A). On appeal, Wakefield
contends that Wells Fargo violated federal and state debt collection laws.
Wakefield’s waived her debt-collection law allegations because she did not point
out to the trial court how Wells Fargo violated any specific provisions of any debt-
collection law. See id.; see also Martinez v. Martinez, 157 S.W.3d 467, 471 (Tex.
App.—Houston [14th Dist.] 2004, no pet.) (holding appellant could not raise
argument regarding specific provision of the Texas Family Code on appeal when
the trial judge “was not aware of any potential application that those provisions
may have had to the facts before him.”). Instead, Wakefield only made general
allegations, including: “Plaintiff has violated the Fair Debt Collection Practices Act
on many levels.” Further, there is no indication in the record that the trial court
ruled on the issue.

      Similarly, Wakefield cannot complain on appeal that discovery in the case
was insufficient. When a party argues it has not had an adequate opportunity for
discovery before a summary-judgment hearing, the party must file an affidavit
explaining the need for further discovery or a verified motion for continuance. Doe
v. Roman Catholic Archdiocese of Galveston-Houston ex rel. Dinardo, 362 S.W.3d
803, 809 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (citing Texas Rules of
Civil Procedure 166a(g), 251, and 252). According to Rule 251, a motion for
continuance shall not be granted except for sufficient cause supported by an

                                          12
affidavit, consent of the parties, or by operation of law. Tex. R. Civ. P. 251. Any
requests by Wakefield at the trial court regarding discovery were oral, and the
record does not contain a written motion for continuance, an affidavit, an
agreement by the parties, or an argument that a continuance should have been
granted by operation of law. See In re T.D.N., No. 14-07-00387-CV, 2008 WL
2574055, at *1 (Tex. App.—Houston [14th Dist.] June 26, 2008, no pet.) (mem.
op.) (holding appellant failed to preserve error when motions for continuance were
only made orally at trial and the trial court did not rule on the oral motions).

      Finally, Wakefield’s complaint that the trial court penalized her for
representing herself pro se is inadequate to either preserve the point on appeal or to
persuade us that the trial court treated her differently from any other litigant.

      Wakefield did not make this argument at the trial court or obtain a ruling.
Despite procedural rules that bar review of unpreserved error, fundamental errors
may be raised for the first time on appeal. In re B.L.D., 113 S.W.3d 340, 350 (Tex.
2003). This doctrine only applies in instances in which the record shows on its face
that the court lacked jurisdiction or that the public interest is directly and adversely
affected as that interest is declared in the state’s statutes and constitution. Cox v.
Johnson, 638 S.W.2d 867, 868 (Tex. 1982). The Texas Supreme Court has held the
fundamental error doctrine only applies in narrow circumstances. In re B.L.D., 113
S.W.3d at 350−51. For example, in Tucker v. Thomas, we held the appellant’s
complaint that he did not receive a fair bench trial when the judge took long
breaks, allowed witnesses to be taken out of order, and did not pay attention at trial
did not fall within the narrow scope of the fundamental-error doctrine. 405 S.W.3d
694, 713−14 (Tex. App.—Houston [14th Dist.] 2011, pet. granted) (en banc)
(holding the issues were not preserved for appeal). Wakefield does not argue her
complaint about the trial court constituted fundamental error, or point to any cases

                                           13
on the issue. Therefore, like the similar complaints in Tucker, Wakefield’s
complaint does not fall within the narrow scope of the fundamental-error doctrine,
and she cannot raise this issue on appeal. See id.

      In any event, we conclude the trial court did not punish Wakefield for
representing herself pro se. According to Wakefield, the trial court invalidated her
argument based on her insufficient legal knowledge and novice presentation of
evidence. Wakefield also complains the trial court has not responded to her request
for findings of fact and conclusions of law.

      Pro-se status does not entitle a litigant to special consideration from the
court. Brown v. Texas Emp’t Comm’n, 801 S.W.2d 5, 8 (Tex. App.—Houston
[14th Dist.] 1990, writ denied) (“Parties who represent themselves must comply
with the applicable law and rules of procedure.”). After reviewing the record, we
conclude the trial court aided Wakefield by requiring Wells Fargo to produce
additional monthly credit-card statements so she could examine them for disputed
charges. The trial court held a second hearing on the motion for summary
judgment to give Wakefield the opportunity to dispute charges. Therefore, the trial
court did not punish Wakefield for representing herself pro se.

      As to Wakefield’s request for findings of fact and conclusions of law, it was
permissible for the trial court not to respond because findings of fact and
conclusions of law “have no place in a summary judgment proceeding.” Linwood
v. NCNB Texas, 885 S.W.2d 102, 103 (Tex. 1994). The Texas Rules of Civil
Procedure only require filings of findings of fact and conclusions of law in cases
“tried in the district or county court without a jury.” Tex. R. Civ. P. 296. This does
not include summary-judgment proceedings because “if summary judgment is
proper, there are no facts to find, and the legal conclusions have already been
stated in the motion and response.” IKB Indus. (Nigeria) Ltd. v. Pro-Line Corp.,

                                          14
938 S.W.2d 440, 441 (Tex. 1997).

                                      ***

      We therefore overrule Wakefield’s issues and affirm summary judgment in
favor of Wells Fargo.



                                     /s/    Tracy Christopher
                                            Justice



Panel consists of Justices Christopher, Busby, and Brown.




                                       15